 

Exhibit 10.3

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO MUSCLEPHARM CORPORATION IF PUBLICLY DISCLOSED

 

CONFIDENTIAL SETTLEMENT AGREEMENT

 

NBF Holdings Canada Inc. v. MusclePharm Corporation, Case No. 2:20-cv-01946-SVW

 

PARTIES

 

THIS CONFIDENTIAL SETTLEMENT AGREEMENT (“Agreement”) is entered into by and
between NBF Holdings Canada Inc. (“Nutrablend”) and MusclePharm Corporation
(“MusclePharm”). (Nutrablend and MusclePharm are referred to collectively as the
“Parties,” or individually as a “Party.”) The Effective Date of this Agreement
shall be the latest date shown on the fully executed signature page(s)
(“Effective Date”).

 

RECITALS

 

A. On February 27, 2020, Nutrablend commenced a civil action against MusclePharm
in the United States District Court for the Central District of California, Case
No. 2:20-cv-01946-SVW-AFM (the “Litigation”).

 

B. Nutrablend claimed that MusclePharm breached the Parties’ agreement for the
sale of blended health nutrition products (the “Alleged Agreement”) by failing
to remit payment for outstanding invoices totaling $3,085,641.52 U.S. Dollars as
of February 27, 2020.

 

C. On May 18, 2020 MusclePharm filed its answer in the Litigation.

 

D. The Parties recognize the cost, burden, and uncertainty of litigation, as
well as the extended period of time that it will likely take to resolve the
dispute through litigation, and have independently concluded that their
respective interests would be best served by compromising and concluding all
corresponding disputes between them regarding the Alleged Agreement and
outstanding invoices.

 

E. The Parties desire to resolve and settle their disputes and all claims,
counterclaims, and causes of action that were or could have been asserted.

 

F. The Parties acknowledge that they are entering into this Agreement
voluntarily and after consultation with counsel of their choosing.

 

NOW, THEREFORE, in consideration of these promises and the mutual covenants set
forth herein and for valuable and mutual consideration, and in consideration of
the foregoing recitals (“Recitals”), the Parties agree as follows in order to
fully and finally resolve the dispute:

 

1. Recitals. The foregoing Recitals are expressly incorporated as part of the
Agreement, and the Parties confirm and represent to one another that said
Recitals are true and correct to the best of their knowledge, information, and
belief.

 



 

 

 

2. Consideration. In consideration for Nutrablend’s promises and covenants
contained herein, MusclePharm agrees and admits that it owes Nutrablend the
total, and outstanding, amount of three million eighty five thousand six hundred
forty one U.S. Dollars and fifty two cents ($3,085,641.52) (“Owed Amount”).
MusclePharm further agrees to pay the Owed Amount to Nutrablend in monthly
payments (“Monthly Payments”), as well as to issue monthly purchase orders at
minimum amounts accepted by Nutrablend (“Purchase Order(s)”), according to the
following schedule:

 

  (a) September 1, 2020 through November 30, 2020 (“First Pay Period”):

 

(i) MusclePharm will pay [***] to Nutrablend, in three equal payments of [***]
U.S. Dollars on or before each of September 1 (or immediately thereafter as the
Agreement is fully executed by the parties), October 1, and November 1, 2020.

 

(ii) MusclePharm will issue three Purchase Orders, each within the first
business week of each of September (or within the first business week after this
Agreement is fully executed by the parties, whichever is later), October, and
November 2020, respectively. The combined total amount of these Purchase Orders
will be at least $1,500,000. All Purchase Orders issued by MusclePharm to
Nutrablend within the First Pay Period shall count towards the minimum combined
total amount of Purchase Orders described in the previous sentence, even if
issued prior to the effective date of this Agreement. Nutrablend will schedule
orders for production at its then current minimum lead times. After production
is complete, MusclePharm will pay [***].

 

  (b) December 1, 2020 through February 28, 2021 (“Second Pay Period”):

 

(i) MusclePharm will pay [***] U.S. Dollars, in three equal payments of [***]
U.S. Dollars on or before each of December 1, 2020, January 1 and February 1,
2021.

 

(ii) MusclePharm will issue three Purchase Orders, each within the first
business week of each of December 2020, January and February 2021, respectively.
The combined total amount of these Purchase Orders will be at least $1,800,000.
Nutrablend will schedule orders for production at its then current minimum lead
times. After production is complete, MusclePharm will pay [***].

 

  (c) March 1, 2021 through May 31, 2021 (“Third Pay Period”):

 

(i) MusclePharm will pay [***] U.S. Dollars to Nutrablend, in three equal
payments of [***] U.S. Dollars on or before each of March 1, April 1, and June
1, 2021.

 

(ii) MusclePharm will issue three Purchase Orders, each within the first
business week of each of March, April, and May 2021, respectively. The combined
total amount of these Purchase Orders will be at least $2,100,000. Nutrablend
will schedule orders for production at its then current minimum lead times.
After production is complete, MusclePharm will pay [***].

 

  (d) June 1, 2021 through August 31, 2021 (“Fourth Pay Period”):

 

(i) MusclePharm will pay [***] U.S. Dollars to Nutrablend, in three equal
payments of [***] U.S. Dollars on or before each of June 1, July 1, and August
1, 2021.

 

 

 

 

(ii) MusclePharm will issue three Purchase Orders, each within the first
business week of each of June, July, and August 2021, respectively. The combined
total amount of these Purchase Orders will be at least $2,100,000. Nutrablend
will schedule orders for production at its then current minimum lead times.
After production is complete, MusclePharm will pay [***].

 

  (e) September 1, 2021 through October 30, 2021 (“Fifth Pay Period”):

 

(i) MusclePharm will pay [***] U.S. Dollars to Nutrablend, in two equal payments
of [***] U.S. Dollars on or before each of September 1 and October 1, 2021.

 

(ii) MusclePharm will issue two Purchase Orders, each within the first business
week of each of September and October 2021, respectively. The combined total
amount of these Purchase Orders will be at least $1,400,000. Nutrablend will
schedule orders for production at its then current minimum lead times. After
production is complete, MusclePharm will pay [***].

 

  (f) Beginning November 1, 2021, MusclePharm will pay [***] U.S. Dollars per
month, due on or before the first day of each month, to Nutrablend until the
Owed Amount is paid in full to Nutrablend. MusclePharm will also issue Purchase
Orders to Nutrablend each month (each a “Subsequent Pay Period,” and together
with the First, Second, Third, Fourth or Fifth Pay Periods, the “Pay Periods”)
in a minimum amount of [$700,000.00] U.S. Dollars on a [***] basis until the
Owed Amount is paid in full to Nutrablend, subject to the terms of Section 4
below.         (g) Should the combined total amount of any of the Purchase
Orders for any of the First, Second, Third, Fourth, or Fifth Pay Periods be less
than 90% of the agreed required combined total amount for that Pay Period,
MusclePharm shall make up such a shortfall from the required combined total
amount for that Pay Period on subsequent Purchase Orders issued within the next
twelve months. Such make up on subsequent orders shall not affect the combined
total amount for any subsequent Pay Period.         (h) Should the combined
total amount of any of the Purchase Orders for any of the First, Second, Third,
Fourth, or Fifth Pay Periods be 110% or more of the agreed required combined
total amount for that Pay Period, such excess over the required combined total
amount for that Pay Period may be applied to the required combined total amount
for subsequent Purchase Orders issued within the next twelve months. In
addition, such excess amounts shall be eligible for an extension of a line of
credit from Nutrablend.

 



 

 

 

  (i) Pricing for Purchase Orders

 

(i) Pricing for the Purchase Orders shall be based on the mutually agreeable
market cost of [***]. The formula for calculating the price is as follows:

 

Cost Summary

  / unit  Calculation [***]   (A)  [***] [***]   (B)  [***] [***]   (C)  [***]
[***]   (D)  [***] [***]   (E)  [***] MusclePharm Cost   (F) 
(A)+(B)+(C)+(D)+(E) [***]
  +[***]  [***] TOTAL [***]   ____  (F) x ([***])

 

  (j) The Monthly Payments shall be delivered to Nutrablend beginning on
September 1, 2020, or immediately thereafter as the Agreement is fully executed
by the parties, and shall be made by wire transfer pursuant to the “Wire Payment
Services” information attached hereto as Exhibit A.         (k) Additional
Relationships. In addition to the Monthly Payments, the Parties intend to enter
into a business relationship by and among themselves with [***]. Regarding any
and all future business transactions between the Parties and [***], the Parties
agree that MusclePharm will remit payment to Nutrablend for all purchase orders
placed by [***] promptly upon MusclePharm’s receipt of payment from [***], but
not to exceed thirty (30) calendar days of shipment to [***]. For the avoidance
of doubt, Purchase Orders issued by MusclePharm to Nutrablend relating to [***]
will count towards the minimum required amount of Purchase Orders in the Pay
Period in which they are placed.         (l) Also, in addition to the Monthly
Payments, the Parties intend to enter into a business relationship by and among
themselves with [***]. Regarding any and all future business transactions
between the Parties and [***], the Parties agree that MusclePharm will remit
payment to Nutrablend for all purchase orders placed by [***] promptly upon
MusclePharm’ s receipt of payment from [***], but not to exceed thirty (30)
calendar days of shipment to [***]. For the avoidance of doubt, Purchase Orders
issued by MusclePharm to Nutrablend relating to [***] will count towards the
minimum required amount of Purchase Orders in the Pay Period in which they are
placed.         (m) The payment terms for all [***]orders issued by MusclePharm
during the term of this Agreement will remain, and shall be, [***].         (n)
Upon payment in full of the Owed Amount by MusclePharm, all then-existing and
future obligations under this Agreement to make Monthly Payments and issue
minimum Purchase Orders shall cease.

 



 

 

 

  (o) In the event that MusclePharm pays Nutrablend the full Owed Amount before
[September 1, 2021], Nutrablend agrees to issue a rebate on all completed
Purchase Orders as of the date Musclepharm receives full payment of the Owed
Amount, per the below schedule:

 

(i) If the completed Purchase Orders at the time of full payment total [***]
million U.S. dollars or less, the rebate shall be [***] of the completed and
fully paid Purchase Orders.

 

(ii) If the completed Purchase Orders at the time of full payment total [***]
million U.S. dollars or less, the rebate shall be [***] of the completed and
fully paid Purchase Orders.

 

(iii) If the completed Purchase Orders at the time of full payment total [***]
million U.S. dollars or less, the rebate shall be [***] of the completed and
fully paid Purchase Orders.

 

(iv) If the completed Purchase Orders at the time of full payment total [***]
U.S. Dollars or more, the rebate shall be [***] of the completed and fully paid
Purchase Orders.

 

3. Event of Default. Any breach by MusclePharm of this Agreement that remains
uncured after five business days’ written notice will be considered an “Event of
Default.” The Parties agree that, subject to Paragraph 2(g) & (h), any failure
by MusclePharm to make timely payment of any of the Monthly Payments, or to
issue any of the agreed Purchase Orders, shall constitute a breach of this
Agreement and an Event of Default. Notwithstanding the foregoing, it is hereby
agreed that the failure by MusclePharm to make a payment, or issue a Purchase
Order, required by this Agreement shall not be an Event of Default unless such
failure is greater than 10% of the required payment or Purchase Order. It is
further agreed that the failure to pay for amounts due under a Purchase Order
shall not constitute an Event of Default in the event that MusclePharm raises a
good faith, bona fide dispute regarding whether the goods provided by Nutrablend
conform with the Purchase Order, provided that MusclePharm raise such dispute
within seven calendar days of receiving the goods, and timely pay all amounts
due relating to the portion of goods that conform with the Purchase Order. Upon
the occurrence of an Event of Default, the unpaid balance of the Owed Amount
shall be accelerated, and become immediately due and payable by MusclePharm to
Nutrablend, and Nutrablend shall have the authority to initiate a legal
proceeding pursuant to the “Enforcement” provision below to enforce this
Agreement. Further, in the Event of Default, and only in the Event of a Default,
Nutrablend shall be entitled to, and MusclePharm agrees that Nutrablend may,
submit, file, and enter the Stipulated Judgment attached hereto as Exhibit B, or
such other pleading as the court may require. Nutrablend will be entitled to
recover its reasonable court costs and attorneys’ fees from MusclePharm in
connection with such actions due to MusclePharm’s breach of this Agreement.

 

4. Line of Credit. Once the Monthly Payments, and any other additional payments
MusclePharm shall make on the Owed Amount, reduce the outstanding balance of the
Owed Amount to below [$2 Million] U.S. Dollars, MusclePharm shall be eligible
for an extension of a line of credit from Nutrablend in an amount of up to [$3
Million] U.S. Dollars.

 

 

 

 

5. Tax Consequences. The Parties make no representations regarding the
Agreement’s tax consequences. Each Party agrees that it will not assert a claim
against the other Party for the payment or reimbursement of any tax consequences
resulting from any payment made pursuant to this Agreement.

 

6. Mutual General Release.

 

In exchange for legally sufficient consideration as described herein, the
Parties hereby fully, finally, and mutually generally release each of the other
from any and all claims that do, or may, exist as between them, as follows:

 

(a) As of the Effective Date, Nutrablend, on its own behalf and on behalf of its
shareholders, directors, officers, employees, agents, legal representatives,
affiliates, parents, predecessors, successors, insurers, subsidiaries and
sibling corporations and entities, heirs, assigns, and anyone else acting on its
behalf (the “Nutrablend Releasors”), hereby generally, voluntarily and
knowingly, absolutely, irrevocably, broadly and unconditionally fully and
forever release and discharge MusclePharm, and its shareholders, directors,
officers, employees, agents, legal representatives, affiliates, parents,
predecessors, successors, insurers, subsidiaries and sibling corporations and
entities, heirs, assigns, and anyone else acting on its behalf, of and from any
and all liability, claims, demands, damages, punitive damages, disputes, suits
and action, in law or in equity, whether known or unknown, suspected or
unsuspected, or foreseen or unforeseen, of any kind or nature whatsoever, that
were or that could have been alleged in any court of other forum, which
Nutrablend now or hereafter can, shall, or may have arising out of, relating to,
or assertable in connection with the Alleged Agreement and any outstanding
invoices thereunder, except for the obligations set forth in this Agreement.

 

(b) As of the Effective Date, MusclePharm, on its own behalf and on behalf of
its shareholders, directors, officers, employees, agents, legal representatives,
affiliates, parents, predecessors, successors, insurers, subsidiaries and
sibling corporations and entities, heirs, assigns, and anyone else acting on its
behalf (the “MusclePharm Releasors”), hereby generally, voluntarily and
knowingly, absolutely, irrevocably, broadly and unconditionally fully and
forever releases and discharges Nutrablend and its shareholders, directors,
officers, employees, agents, legal representatives, affiliates, parents,
predecessors, successors, insurers, subsidiaries and sibling corporations and
entities, heirs, assigns, and anyone else acting on its behalf, of and from any
and all liability, claims, demands, damages, punitive damages, disputes, suits
and action, in law or in equity, whether known or unknown, suspected or
unsuspected, or foreseen or unforeseen, of any kind or nature whatsoever, that
were or that could have been alleged in any court of other forum, which
MusclePharm now or hereafter can, shall, or may have arising out of, relating
to, or assertable in connection with the Alleged Agreement and outstanding
invoices, except for the obligations set forth in this Agreement.

 

(c) The releases stated in Section 6(a) and 6(b) of this Agreement will be
referred to as the “Released Claims.” Excluded from these releases are: (i)
claims that cannot be waived by law, if any; and (ii) claims for enforcement of
this Agreement.

 



 

 

 

(d) Except for the obligations under this Agreement, the MusclePharm Releasors
and the Nutrablend Releasors (together, the “Releasors”) agree that their
releases expressly waive and release any and all provisions, rights, and
benefits conferred by § 1542 of the California Civil Code, which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY;

 

or of any law of any state or territory of the United States, or principle of
common law, which is similar, comparable, or equivalent to § 1542 of the
California Civil Code. Each Releasor may hereafter discover facts other than or
different from those which he, she, or it knows or believes to be true with
respect to the Released Claims which are the subject matter of the provisions of
Paragraph 6 of this Agreement, but each Releasor hereby expressly waives and
fully, finally, and forever settles and releases, upon this Agreement becoming
final, any known or unknown, suspected or unsuspected, contingent or
non-contingent claim with respect to the subject matter of the provisions of
Paragraph 6 of this Agreement, whether or not concealed or hidden, without
regard to the subsequent discovery or existence of such different or additional
facts.

 

7. Dismissal of Litigation. Within five (5) business days of the Effective Date,
Nutrablend shall file a Notice of Dismissal in the Litigation, with the consent
and agreement of Musclepharm, dismissing all claims asserted in the Litigation
with prejudice. Each Party shall bear its own attorney’s fees and expenses
incurred in connection with the Litigation and the drafting of this Agreement.

 

8. No Other Pending Claims. The Parties agree and represent that they have no
other pending legal actions or claims against each other, including in any
court, arbitration forum, governmental or administrative forum or agency, or
other dispute resolution forum that are in any way related to the Litigation or
dispute described herein.

 

9. Settlement Not an Admission. It is expressly understood that this Agreement
and the settlement it represents are entered into solely for the purpose of
allowing the Parties to avoid further litigation. This Agreement does not
constitute an admission by either Party of any wrongdoing, preexisting
contractual obligation, or of any duty whatsoever, whether based in statute,
regulation, common law, or otherwise, and each Party expressly denies that any
liability or any such violation has occurred.

 

10. Representations. Each Party represents and warrants that it has the full
power, capacity and authority to enter into this Agreement, that it has not
sold, transferred, conveyed, assigned, or otherwise disposed of any right, title
or interest in any of the Released Claims herein to any person or entity, and
that each of the Parties is not aware of any other person or entity who may have
or who has asserted or can assert a right, title, or interest in any of the
Released Claims covered by this Agreement. The Parties further affirm that the
Parties are fully capable of executing this Agreement and understand its
contents and, further, that the Parties have legal counsel of their own choice
to explain the legal effect of signing this Agreement.

 

 

 

 

11. Confidentiality. The Parties agree that this Agreement, as well as the
nature and terms of this settlement and the subject matter thereof, will be
forever treated as confidential and the Parties shall make no disclosure or
reference to the terms of this Agreement to any person or entity, except to the
Parties’ respective attorneys and, as necessary, auditors and/or tax preparers,
provided that each such person agrees to be bound by the confidential nature of
this Agreement. The Parties and their counsel may also make such disclosures
pursuant to court or administrative order, subpoena, or as otherwise may be
required by law. MusclePharm shall also be permitted to file with or furnish to
the Securities and Exchange Commission (the “Commission”) any specific
disclosure of this Agreement or the terms or substance thereof or include this
Agreement as an exhibit to any report, statement or other document filed with or
furnished to the Commission if (i) MusclePharm receives a written or oral
comment from the Commission requiring MusclePharm to make any such disclosure;
or (ii) MusclePharm believes in good faith, including upon the advice of counsel
or its auditors, that MusclePharm is required to make any such disclosure of
this Settlement Agreement or the terms or substance thereof in any such report,
statement or other document, including pursuant to Regulation S-K, Regulation
S-X or other applicable accounting standards or interpretations or to prevent a
material misstatement in or omission of a material fact from any filing or other
disclosure made by it; provided, that, to the extent that MusclePharm believes
that it can do so in good faith, in connection with any public filing of this
Agreement as an Exhibit with the Commission, MusclePharm shall seek confidential
treatment of those portions of this Agreement for which it in good faith
believes confidential treatment is appropriate under the Commission’s standards
for granting confidential treatment. The Parties acknowledge and agree that the
Parties’ promises to maintain the confidentiality of the Agreement are an
important element of the consideration for and inducement of the Parties to
enter into this Agreement. The Parties further agree that any Party’s breach of
this Agreement’s confidentiality clause constitutes irreparable harm to the
other Party. In the event of an actual or threatened confidentiality breach, the
Parties consent to a temporary restraining order, preliminary injunction, and/or
permanent injunction prohibiting commission or continuation of any actual or
threatened breach. Nothing in this Agreement shall preclude the Parties from
stating, in response to any inquiry, that this dispute has been resolved by
mutual Agreement and to the mutual satisfaction of the Parties, but it is
expressly agreed that the Parties shall make no further comment.

 

12. Entire Agreement. In addition to Exhibit A attached hereto, this Agreement
comprises the entire agreement between the Parties and supersedes any and all
prior oral and written agreements between them. This Agreement may not be
altered, amended, or modified except by a further writing signed by the Parties.

 

13. Severability. Should any clause, sentence, paragraph or other part of this
Agreement be finally adjudged by any court of competent jurisdiction to be
invalid or in any way unenforceable, such adjudication shall not affect, impair,
invalidate or nullify the remainder of the Agreement, but shall affect only the
clause, sentence, paragraph or other parts so adjudged.

 

14. Agreement Jointly Negotiated. Each Party acknowledges that this Agreement
was jointly negotiated and prepared. The Agreement shall not be construed by any
court of law or equity against any party solely by virtue of any party having
drafted this Agreement.

 

15. Enforcement of Settlement. The Parties agree that this Agreement shall be
enforceable pursuant to California Civil Code Section 664.6, and will take any
and all actions necessary to have this Court retain jurisdiction over the
parties to enforce the Agreement until performance in full of the terms of the
Agreement. In the event of any breach of the terms and conditions herein, the
non-breaching party shall have all of the remedies afforded by law (including
the ability to seek recovery of the remainder of the outstanding Owed Amount
provided for in this Agreement). In the event legal suit is successfully brought
for the breach of any of the terms and conditions of this Agreement, the
prevailing party shall be paid its reasonable costs and attorneys’ fees by the
non-prevailing party, as fixed by a court of competent jurisdiction.

 

 

 

 

16. Governing Law and Venue. The Parties agree that this Agreement shall not be
governed by the 1980 UN Convention on Contracts for the International Sale of
Goods. Rather, this Agreement shall be governed by, and construed in accordance
with, the laws of the State of California, without regard to choice of law or
conflict of laws principles. The Parties consent to submit to the jurisdiction
of the state and/or federal courts located within Los Angeles in the State of
California for resolution of any dispute arising out of the Agreement. The
Parties waive any objections to such venue.

 

17. Opportunity to Consult Legal Counsel. The Parties confirm that they have
reviewed and considered this Agreement and consulted with their attorneys
regarding the terms and effect thereof.

 

18. Authority to Settle. Each Party represents and warrants that the person
signing this Agreement has authority to bind the Party and enter into the
Agreement.

 

19. Non-Waiver. Failure to insist upon strict compliance with any terms of this
Agreement is not a waiver of such terms. The waiver of any breach of any
provision of this Agreement will not be deemed a waiver of any other breach of
any provision of this Agreement.

 

20. Signing in Counterparts. This Agreement may be signed in counterparts, each
of which shall be deemed an original, but all of which together constitute one
and the same Agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile transmission or electronic mail shall be deemed a
binding, original signature.

 

21. THE PARTIES CERTIFY THAT EACH HAS READ ALL OF THIS AGREEMENT AND FULLY
UNDERSTAND ITS TERMS.

 

 

 

 

IN WITNESS WHEREOF, the undersigned Parties agree to each of the above terms,
conditions, and provisions.

 

  NBF Holdings Canada Inc.     Date Executed: September 25, 2020 /s/ Bill Zinger
  Its Authorized Signatory   Print Name: Bill Zinger   Title: Chairman      
MusclePharm Corporation     Date Executed: September 25, 2020 /s/ Ryan Drexler  
Its Authorized Signatory   Print Name: Ryan Drexler   Title: CEO

 

 

 